PETERSON, J.
Gerald B. Scrosati appeals the denial of his claim for unemployment benefits. Scrosati claims that he resigned as a counselor for the Department of Children and Families (DCF) due to the stress of his high caseload which caused him to develop acute hypertension. DCF argues that Scrosati simply retired early at the age of 62.
This case is extremely troublesome for the reason that Scrosati would be entitled to benefits if a bona fide medical condition demanded separation from employment. Fla. Stat. § 443.101(1)(a)1 (2001); e.g., Krulla v. Barnett Bank, 629 So.2d 1005 (Fla. 4th DCA 1993). Apparently he did not make his condition known to DCF and elected to “tough it out” in order to gain eligibility for retirement benefits. The appeals referee found that Scrosati voluntarily left his employment in order to retire, not because of hypertension.
Although Scrosati’s claim is uncontro-verted that he left employment because of his medical condition, the appeals referee’s factual finding that Scrosati resigned in order to elect retirement is also supported by the evidence and should not be overturned on appeal. E.g., Kelle v. D.H. Holmes Co., Ltd., 658 So.2d 1161 (Fla. 2d DCA 1995).
The order of the Unemployment Appeals Commission denying benefits is affirmed.
AFFIRMED.
HARRIS and PLEUS, JJ., concur.